Citation Nr: 0122551	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  97-06 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for a psychiatric 
condition, claimed as "stress due to asthma".

5.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
November 1970.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from rating decisions of 
April 1996 and October 1997 of the Department of Veterans 
Affairs (VA) Regional Office (RO), in Columbia, South 
Carolina.  

A hearing was held in Columbia, South Carolina, in May 2001, 
before the undersigned, who is the Board member designated by 
the Chairman to conduct that hearing.  A transcript of the 
hearing has been included in the claims folder for review.

The issues of entitlement to service connection for asthma, 
hemorrhoids, hearing loss, and a psychiatric condition 
claimed to be stress due to asthma, are discussed in the 
REMAND portion of this decision.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's appeal has been obtained by the agency of original 
jurisdiction.

2.  The veteran was not assigned to a combat unit while 
serving in the Republic of Vietnam; however, he did 
experience an event in service that could be considered a 
stressor for VA purposes. 

3.  Although a psychiatric disorder was not manifested in 
service, competent evidence has been presented establishing 
that the veteran's current psychiatric disorder is related to 
his military service. 


CONCLUSIONS OF LAW

1.  VA has satisfied its duty to assist the veteran in 
developing facts pertinent to this claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 38 
U.S.C. § 5103A); 38 C.F.R. § 3.103 (2000).

2.  Service connection for PTSD is warranted.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran comes before the Board asking that service 
connection be granted for PTSD, asthma, hearing loss, 
hemorrhoids, and a mental condition he contends is "stress 
as a result of his asthma".  Because of the enactment of the 
Veterans Claims Assistance Act in November 2000 [Pub. L. No. 
106-475, 114 Stat. 2096 (2000)], and the requirements 
thereof, the issues of entitlement to service connection for 
asthma, hearing loss, hemorrhoids, and a mental condition 
claimed as stress due to asthma, will be remanded to the RO 
for additional development.  The issue of entitlement to 
service connection for PTSD is discussed below.


I.  Background

The veteran had active duty from March 1969 to November 1970.  
From December 1969 to January 1970, the veteran was stationed 
in the Republic of Vietnam where he was assigned to the 11th 
Aviation Battalion.  His official military specialty was that 
of a field wireman although he also performed guard duties 
when not performing his actual military occupational 
specialty.  

A review of the veteran's service personnel records indicates 
that during his military career he received the following 
awards and decorations:

National Defense Service Medal
Vietnam Service Medal
Republic of Vietnam Commendation Medal 
with Device
Army Commendation Medal
Good Conduct Medal

He did not receive any personal valor awards or other 
awards/commendations that would indicate that he was involved 
in direct combat with the enemy.  The veteran's service 
personnel records do, however, show that the veteran 
participated in an "unnamed campaign" in August 1970.

The veteran contends that he now suffers from PTSD and that 
this condition was caused by the following stressors:

1.  Witnessing the explosion and crash of 
a helicopter that contained a friend of 
his who later died as a result of his 
crash injuries;
2.  Observing the crash of another 
helicopter and witnessing all of the 
people in that helicopter die; and, 
3.  Undergoing near constant shelling 
while located at various bases in South 
Vietnam.

In an effort to assist the veteran in the development of his 
claim, the RO contacted the US Armed Services Center for 
Research of Unit Records in order to confirm the veteran's 
claimed stressors.  The Center responded with a letter, dated 
October 1999, which confirmed the death and injury of two 
individuals that the veteran claimed were friends of his.  
The Center also corroborated the veteran's statement that he 
was at a particular location when it was attacked by enemy 
forces. 

The veteran has underwent a VA psychiatric examination in 
April 1998 that produced a diagnosis of mild, chronic PTSD.  
In describing the veteran's mental condition, the examiner 
wrote:

	. . . He endorses hyper-vigilance, 
irritability and anger at times.  He has 
difficulty sleeping and feels tense on a 
regular basis.  He will have a nightmare 
once at night and will wake up from sleep 
feeling like he is "being shelled" or 
someone is "going to overrun us". . . . 
He also endorses flashbacks during the 
day which are very similar to his 
nightmares as well.  The patient also 
states that he has felt as if he has 
wanted to jump out of his truck secondary 
to seeing shells falling in front of him. 
. . .

His specific stressors include constant 
sniper fire, "getting shelled", as well 
as seeing some of his "best buddies" 
being killed in front of him. . . . 

Again, based on the information given to the examiner, along 
with the manifestations shown, the veteran was diagnosed as 
having PTSD.  His PTSD was related to his experiences in the 
Republic of Vietnam.  Additionally, the veteran's VA medical 
records show repeated diagnoses and treatment for PTSD.  The 
various treating physicians and other doctors who have seen 
the veteran have etiologically linked the veteran's 
psychiatric condition with his service in Vietnam.  


II.  Analysis

With respect to a claim for benefits, the Department has 
responsibilities to the claimant.  These responsibilities may 
include, as appropriate, furnishing appropriate claims forms 
and instructions, reviewing the application for benefits for 
completeness, and, if additional information is needed from 
the claimant, notifying the claimant of the information 
required to complete the application.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096 (2000) (to be codified as amended at 38 
U.S.C. § 5102).  Here the veteran was provided and completed 
the appropriate claim form.

On receipt of a substantially complete application, the RO 
may need to inform the claimant what further lay or medical 
evidence may be necessary to substantiate the claim, what 
evidence the claimant should provide, and what evidence the 
Department will attempt to obtain on behalf of the claimant.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. § 5103).  In this instance, the 
appellant has been advised of the evidence necessary to 
support his claim and has been given the opportunity to 
submit it.

If a reasonable possibility exists that assistance would aid 
in substantiating the claim, the RO must make reasonable 
efforts to obtain relevant records that the claimant 
adequately identifies and authorizes the Secretary to obtain, 
and must tell the claimant if VA is unable to obtain the 
records.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b)).  The VA has since obtained 
the necessary and relevant records needed for this case.  

Additionally, in cases of disability compensation, VA is 
responsible for obtaining service medical records and other 
relevant records pertaining to active military service that 
are held by a governmental entity, obtaining VA medical 
treatment or examination reports if the claimant provides 
sufficient information to locate the records, and obtaining 
any other relevant Federal records that the claimant 
adequately identifies and authorizes the Secretary to obtain.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(c)).  The veteran's service medical records 
have been obtained, as have his VA treatment records.  The RO 
has discharged this duty.

The duty to assist may include providing a medical 
examination or obtaining a medical opinion if necessary to 
make a decision on the claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(d)).   The RO has 
accorded the veteran several VA examinations.  It has 
satisfied the duty to assist in this regard.

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2000); 38 C.F.R. § 3.303(a) (2000).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease.  See Brewer v. 
West, 11 Vet. App. 228, 231 (1998).

In addition to the service connection requirements listed 
above, in order to establish service connection for PTSD, 
there must be:

(1)  objective medical evidence showing a 
diagnosis of, or symptomatology 
consistent with, the condition;

(2)  credible supporting evidence that 
the claimed inservice stressor actually 
occurred; and

(3)  an evidentiary link between the 
claimed inservice stressor and the 
current PTSD symptomatology.  

Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 394-95; 38 C.F.R. § 3.304 (2000).

For the purposes of establishing service connection, a 
stressor is an event experienced by the veteran during active 
service that is outside the range of normal human experience 
and that would be markedly disturbing to almost anyone.  
Examples of such events are experiencing an immediate threat 
to one's life, or witnessing another person being seriously 
injured or killed.  It is the distressing event, rather than 
the mere presence in a "combat zone" that may constitute a 
valid stressor for the purposes of supporting a diagnosis of 
PTSD.  See Zarycki v. Brown, 6 Vet. App. 91, 99 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).

Additionally, VA Manual M21-1 outlines the specific 
procedures required for the VA to follow in evaluating claims 
for service connection based on PTSD.  Essentially, this 
regulation requires evidence that the veteran served in the 
area in which the stressful event was alleged to have 
occurred and evidence to support the description of the 
event.  If the claimed stressor is related to combat, in the 
absence of information to the contrary, receipt of the Purple 
Heart, Combat Infantryman Badge, Bronze Star, or other 
similar citations is considered supportive evidence of 
participation in a stressful episode.  Other types of 
supportive evidence, such as plane crash, ship sinking, 
explosion, rape or assault, duty on a burn ward or in a 
graves registration unit may be accepted.  POW (prisoner-of-
war) status is conclusive evidence of an in-service stressor.  

Relative to PTSD, if the evidence shows that the veteran was 
engaged in combat with the enemy and the claimed stressor was 
related to combat, no further development for evidence of a 
stressor is necessary.  If the claimed stressor is not 
related to combat with the enemy, a history of a stressor as 
related by the veteran is, in itself, insufficient.  Service 
records must support the assertion that the veteran was 
subjected to a stressor of sufficient gravity to evoke a 
response of intense fear, helplessness or horror.  Thus, the 
existence of a recognizable stressor or accumulation of 
stressors must be supported.  It is important that the 
stressor be described as to its nature, severity, and date of 
occurrence.  Manual M21-1, Part VI, para. 7.46(e),(f) (Dec. 
21, 1992).

Additionally, with regard to the second criterion, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 1991).  "Where it is determined, through recognized 
military citations or other supportive evidence, that the 
veteran was engaged in combat with the enemy and the claimed 
stressors are related to such combat, the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(2000).

Section 1154(b) provides a factual basis 
upon which a determination can be made 
that a particular disease or injury was 
incurred or aggravated in service but not 
a basis to link etiologically the 
condition in service to the current 
condition.  See Libertine v. Brown, 9 
Vet. App. 521, 524 (1996); Caluza [v. 
Brown], 7 Vet. App. [498,] 507 (1995).  
Although the provision does not establish 
service connection for a particular 
disability of a combat veteran, it aids 
the combat veteran by relaxing the 
adjudicative evidentiary requirements for 
determining what happened in service.  
See id. at 508; see also Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996) 
(noting that § 1154(b) "does not create 
a statutory presumption that a combat 
veteran's alleged disease or injury is 
service-connected" but "considerably 
lightens[s] the burden of a veteran who 
seeks benefits for an allegedly 
service-connected disease or injury and 
who alleges that the disease or injury 
was incurred in, or aggravated by, combat 
service"); cf. Jensen v. Brown, 19 F.3d 
1413, 1417 (Fed. Cir. 1994) (38 C.F.R. 
§ 3.306, derived from § 1154(b), creates 
a presumption of aggravation but "not 
service-connection, or even that the 
determination of aggravation is 
irrebuttable".).

Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

A stressor is a particularly distressing event, rather than 
the mere presence in a "combat zone" that may constitute a 
valid stressor for purposes of supporting a diagnosis of 
PTSD.  See Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).

The United States Court of Appeals for Veterans Claims (the 
Court), in Zarycki, provided an analytical framework for 
establishing the presence of a recognizable stressor, which 
is an essential element in a diagnosis of PTSD.  Based on VA 
regulations, including 38 C.F.R. § 3.304(f), the Court noted 
that the first question that needed to be answered was 
whether the veteran had "engaged in combat with the enemy."  
If there is evidence that the veteran engaged in combat with 
the enemy, such as recognized military citations or other 
supportive evidence, and the claimed stressor is related to 
such combat, the veteran's lay testimony regarding his 
stressor must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, as long as the veteran's testimony 
is considered "satisfactory."

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy, or that the claimed stressor 
is not related to verified combat, the veteran's lay 
testimony, by itself, will not be sufficient to establish the 
occurrence of the alleged stressor.  Rather, there must be 
service records or other information that corroborates the 
veteran's testimony as to the occurrence of the stressor.  

Also, the Board is not bound to accept an uncorroborated 
account of stressors, nor is the Board required to accept an 
unsubstantiated medical opinion that alleged PTSD had its 
origin in service.  This is especially true where, there is 
an unsubstantiated medical opinion and the onset of claimed 
PTSD.  Wood v. Derwinski, 1 Vet. App. 190 (1991); Wilson v. 
Derwinski, 2 Vet. App. 614 (1992); Hayes v. Brown, 5 Vet. 
App. 60 (1993); Swann v. Brown, 5 Vet. App. 229 (1993).

In this situation, the veteran was not in receipt of any 
awards and/or decorations that would suggest that he 
participated, i.e., fired a weapon, in actual combat with the 
enemy.  The veteran's military occupational specialty, that 
of wireman, is not one that would normally be involved in 
combat situations.  However, the Department of the Army has 
confirmed the basic facts surrounding the veteran's claimed 
stressors.  The Department of the Army has also corroborated 
the veteran's claim that his unit came under enemy artillery 
fire while he was attached to that unit in Vietnam.

Thus, it is the conclusion of the Board that the claims 
folder contains credible evidence that the veteran 
experienced stressful events while stationed in Vietnam.
With regard to the diagnoses of PTSD, the stressors are 
corroborated and so those examinations are adequate for 
ratings purposes.  Because the appellant has submitted 
credible evidence of inservice stressors and there is 
evidence that the veteran's psychiatric condition is the 
result of those stressors, the veteran's claim for 
entitlement to service connection for PTSD is granted.  See 
Cohen v. Brown, 10 Vet. App. 128 (1997). 


ORDER

Entitlement to service connection for PTSD is granted, 
subject to the applicable regulations governing the payment 
of monetary benefits.


REMAND

Since the RO's decision, there has been a significant change 
in the law.  In November 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000 [VCAA], Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, 
because the VA RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Additionally, the evidence of record does not provide the 
medical information necessary for the Board to render 
findings of medical fact regarding whether the veteran now 
suffers from any of the claimed disabilities, conditions, or 
diseases, and if those maladies are related to the veteran's 
military service.  Such information is required by the 
Veterans Claims Assistance Act.  Therefore, on remand the 
veteran should be afforded appropriate VA examinations to 
identify and comment on the etiology and existence of the 
claimed disabilities, conditions, and diseases.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991) (fulfillment of the 
statutory duty to assist "includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"); see also 38 C.F.R. § 4.1 (2000) (examinations must 
emphasize "the limitation of activity imposed by the 
disabling condition"); 38 C.F.R. § 4.2 (2000) ("if the 
[examination] report does not contain sufficient detail, it 
is incumbent on the rating board to return the report as 
inadequate for rating purposes"); 38 C.F.R. § 4.10 (2000) 
(examiner must give "full description of the effects of 
disability upon the person's ordinary activity"); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594.  Therefore, on remand the 
veteran should be afforded comprehensive VA examinations.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  In undertaking development action 
herein, assure compliance with the notice 
and assistance provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 
U.S.C. §5103A).

2.  The RO should request that the 
veteran provide a list of those who have 
treated him for the following conditions:  
hemorrhoids, asthma, hearing loss, and a 
mental illness labeled as stress caused 
by asthma.  After the list is submitted 
by the veteran, the RO should make 
arrangement in order to obtain copies of 
all records of any treatment reported by 
the veteran that are not already in the 
claims file.  The Board is particularly 
interested in treatment received at any 
VA facilities.

With respect to VA records, all records 
maintained are to be requested, to 
include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.

The veteran and his representative should 
be informed and given an opportunity to 
obtain and submit the records.  38 C.F.R. 
§ 3.159(c) (2000).

3.  The RO should ask the veteran whether 
he is continuing his appeal on the issue 
of entitlement to service connection for 
a psychiatric condition he classifies as 
stress due to asthma.  If the veteran 
responds positively, the RO should 
further inquire as to whether the veteran 
desires to proffer testimony before the 
RO and/or the Board concerning this issue 
since it was not previously discussed in 
his previous hearings.  All responses 
from the veteran should be noted in the 
claims folder.

4.  If the veteran responds positively to 
the RO's inquiry concerning the issue of 
stress due to asthma, the RO should then 
arrange for the veteran to be examined by 
a psychiatrist who has not previously 
examined him to determine the existence 
of any psychiatric disorder other than 
PTSD.  A determination must be made as to 
whether the veteran now suffers from 
"stress secondary to asthma".  If 
certain symptomatology cannot be 
disassociated from one disorder or the 
other, it should be so specified.  The 
examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

5.  The veteran should be scheduled for 
VA audiology and general medical 
examinations [hearing loss, hemorrhoids, 
and asthma].  The examiners should be 
provided a copy of this remand together 
with the veteran's entire claims folder, 
and the examiners are asked to indicate 
that he or she has reviewed the claims 
folder.  All necessary tests, including 
x-rays if indicated, should be conducted 
and the examiners should review the 
results of any testing prior to 
completion of the reports.

The examiners should identify all 
disabilities found, and the examiners 
should express an opinion as to whether 
any of the found disabilities are related 
to the veteran's military service or any 
incident therein.  If a conclusion can 
not be made concerning whether the found 
disabilities are related to the veteran's 
military service, the examiners should 
then discuss the likely etiology of each 
found condition.

The examiners must provide comprehensive 
reports including complete rationales for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the residuals of the 
condition in issue, such testing or 
examination is to be accomplished.

6.  The RO should then review the record 
and ensure that all of the above actions 
are completed.  If the requested 
examination reports do not include 
detailed descriptions or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Following completion of the requested development, the 
veteran's claim should be readjudicated.  The veteran is 
hereby given notice that he has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  If the decision remains 
unfavorable, he and his representative should be given a 
supplemental statement of the case and allowed sufficient 
time for a response.  Thereafter, the claim should be 
returned to the Board for further consideration.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.

The Board expresses its appreciation in advance to the RO for 
it assistance in developing the requested evidence and trusts 
that it will attend to it in an expeditious manner.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 



